Filed 10/28/20 In re A.E. CA2/4

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.
IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                         SECOND APPELLATE DISTRICT
                                       DIVISION FOUR




 In re A.E., a Person Coming                                B302359
 Under the Juvenile Court                                   (Los Angeles County
 Law.                                                       Super. Ct. Nos.
                                                            19CCJP03544,
                                                            19CCJP03544A)
 LOS ANGELES COUNTY
 DEPARTMENT OF
 CHILDREN AND FAMILY
 SERVICES,

      Plaintiff and
 Respondent,

           v.

 A.E.,

      Defendant and
 Appellant.


     APPEAL from a judgment of the Superior Court of
Los Angeles County, Brett Bianco, Judge. Affirmed.
      Mitchell Keiter, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Mary C. Wickham, County Counsel, Kim Nemoy, Assistant
County Counsel, David Michael Miller, Deputy County Counsel,
for Plaintiff and Respondent.

       Appellant A.E. (father) challenges the juvenile court’s
exercise of jurisdiction over his teenage daughter, A.E. He
contends there was insufficient evidence that A.E. was subject to
a current risk of harm, and the juvenile court erred by failing to
assess whether his striking of A.E. was reasonable discipline. We
affirm.
                          BACKGROUND
Allegations and Initial Investigation
       A.E. came to the attention of the Los Angeles County
Department of Children and Family Services (DCFS) on or about
April 1, 2019, when she disclosed to staff at a psychiatric hospital
physical abuse by father and sexual abuse by paternal
grandfather. DCFS children’s social worker (CSW) Lopez was
assigned to investigate the allegations.
       CSW Lopez visited 16-year-old A.E. at the hospital on April
5, 2019. A.E. told Lopez that she had been admitted to the
hospital because she “wanted to cut her veins.” A.E. had been
cutting herself superficially since she was 13 but had not received
mental health services despite disclosing the self-harm to father,
with whom she had lived.
       A.E. told CSW Lopez that mother and father divorced when
she was four. For the next four years, A.E. and her siblings, older
sister S.E. and younger brother M.E., lived with paternal
grandparents in Nevada. Paternal grandfather sexually abused




                                 2
A.E. during that time. A.E. and her siblings went to live with
father in Texas when A.E. was eight.
       Father married stepmother, and they had three younger
children together. A.E. reported that stepmother treated her
poorly by making her care for her younger step-siblings and “do
chores continuously.” Father disciplined A.E. by striking her
with a belt.
       A.E. came to live with mother in Los Angeles in early 2019
despite having had no contact with her since the divorce. A.E.
reported feeling safe and supported with mother and mother’s
live-in boyfriend. A.E. further reported that she was able to talk
to mother about her feelings and mental health; she had not been
able to discuss such topics with father.
       CSW Lopez visited mother’s home on April 8, 2019. Mother
reported that A.E. came to Los Angeles on a bus after father told
her to leave his home. Mother reported that father had done the
same thing with A.E.’s older sister, S.E., several years earlier.
       Mother said A.E. first told her about the sexual abuse in
March 2019; mother had not had any contact with her children
when they lived with paternal grandparents or father. After A.E.
disclosed the abuse, now-adult S.E. told mother that paternal
grandfather also abused her. Mother did not have further
information about the extent or frequency of the abuse. Mother
also did not know the frequency or extent of father’s alleged
striking of A.E. A.E. told mother that her school had
recommended she receive counseling services, but father and
stepmother had not taken the recommendation seriously despite
knowing about A.E.’s self-harm. Mother reported that she had
called father “on numerous occasions” since A.E.’s arrival to
discuss A.E.’s mental health, but father never returned her calls.




                                3
       CSW Lopez spoke to A.E.’s adult sister S.E. on April 17,
2019. S.E. told Lopez she left father’s Texas home years earlier
because she felt father did not care for her or her siblings. S.E.
further reported that father lacked patience with S.E., A.E., and
M.E. and physically disciplined all three of them. S.E. recalled
being struck by a belt and having her hair pulled and face
slapped. S.E. did not know if father ever left marks on A.E. or
M.E.
       S.E. told CSW Lopez that paternal grandfather sexually
abused her and A.E. by giving them candy and then placing his
hand under their dresses. Neither S.E. nor A.E. told anyone
about the abuse until A.E. disclosed it to mother after arriving in
Los Angeles. According to S.E., mother notified father of the
abuse but he did not believe the allegations; he stated “they were
all lies made up by child [A.E.] and mother . . . to make paternal
side of the family look bad.”
       CSW Lopez spoke to father by phone on April 29, 2019,
after making at least four attempts to reach him. Father
confirmed that the telephone number CSW repeatedly used was
correct, but “police officers had advised him not to pick up calls
from CSW Lopez or [mother] regarding [A.E.].” Father told Lopez
he “sent child [A.E. to Los Angeles] as a way to discipline her for
running away” from his home for approximately one month in
November 2018. He bought A.E. a one-way Greyhound bus ticket
on January 12, 2019 and sent her to Los Angeles alone, with her
birth certificate, social security card, and high school
identification card in case she “was questioned or stopped by
police.”
       Father told Lopez that he wanted A.E. to return to Texas.
He stated both that he and mother had agreed that A.E. would




                                4
stay in Los Angeles for up to a month and then return to Texas,
and that he “expected” mother to send A.E. back “but did not
discuss with mother [ ] that was the pl[a]n.” Father had not had
any contact with A.E. since placing her on the bus; he was not
aware she had threatened suicide or been admitted to a
psychiatric hospital. Father denied that A.E.’s school had
recommended she receive mental health services and “added that
he was unaware that A.E. was self-harming (cutting) while she
was in his care.”
      Father denied striking A.E. and S.E. He told Lopez that he
disciplined A.E. by confiscating her electronics or grounding her.
Father also stated that A.E. never disclosed any sexual abuse to
him. He characterized her allegations as “lies,” and asserted that
mother encouraged A.E.to lie to harm the paternal side of the
family.
      CSW Lopez spoke to A.E.’s younger brother, M.E., by phone
on April 29, 2019. M.E. stated that father never physically
disciplined him, and he did not ever see father physically
discipline A.E. or S.E. M.E. also stated that he had never been
sexually abused. M.E. felt safe in father’s home. Lopez asked
Texas law enforcement to conduct a welfare check on M.E.; they
reported no concerns. The Texas Department of Family and
Protective Services declined to generate a referral based on A.E.’s
allegations.
      CSW Lopez and nurse Johnson visited A.E. on May 1, 2019.
A.E. told them she had been suicidal because father told her he
did not want to deal with her anymore and she did not have
anyone to talk to. A.E. said she was now able to talk to mother
and her therapist and did not have a current suicide plan.




                                5
Johnson observed “patterned vertical cuts” on A.E.’s inner left
arm; A.E. confirmed she had cut herself in the past.
Detention and Petition
         DCFS detained A.E. from father on May 31, 2019 and
placed her in mother’s home. On June 4, 2019, DCFS filed a
petition seeking to declare A.E. a dependent under Welfare and
Institutions Code section 300.1 The petition included six counts
under subdivisions (a), (b), and (j). Counts a-1 and b-2 alleged
that father physically abused A.E. on prior occasions by striking
her with a belt, and that the physical abuse placed A.E. at risk of
harm. Counts a-2, b-3, and j-1 alleged that father physically
abused S.E. by slapping her face, pulling her hair, and striking
her with a belt in or about 2011 and on prior occasions, and that
such abuse placed A.E. at risk of harm. Count b-1 alleged that
A.E. “has mental and emotional problems, including self-
mutilating behaviors, and suicidal ideation, and the child’s father
. . . failed to obtain necessary counseling services for the child.
Such medical neglect of the child by the child’s father endangers
the child’s physical health and safety and places the child at risk
of serious physical harm, damage, and danger.” DCFS later
amended the petition to add count b-4, alleging that father failed
to provide A.E. “with the basic necessities of life ” when he sent
her to mother’s alone without a plan for her ongoing care. The
court dismissed count b-4 at the adjudication hearing, and it is
not relevant to the instant appeal.
         The juvenile court held a detention hearing on June 5,
2019. Father did not appear. The court found a prima facie case
for detaining A.E. and ordered her released to mother’s home. It

      1All further statutory references are to the Welfare and
Institutions Code unless otherwise indicated.


                                 6
ordered “appropriate referrals” for services for mother and
monitored visitation for father. The court set father’s
arraignment for July 1, 2019 and the adjudication hearing for
July 29, 2019. Father did not appear for the July 1, 2019
arraignment.
Jurisdiction/Disposition Report
       DCFS filed a jurisdiction/disposition report on July 1, 2019.
The report documented more recent interviews DCFS conducted
with A.E., S.E., and mother; father “has not made himself
available to DCFS , therefore, statements on father’s behalf have
not been obtained.”
       On June 25, 2019, A.E. told dependency investigator (DI)
Lopez that father and stepmother were both aware of her cutting
and told her she was “just doing it for attention and that it wasn’t
going to work.” A.E. further stated that father “doesn’t treat me
the same as my other siblings.” “When, supposedly, I behaved
bad he would hit me with a belt anywhere it landed. If I was
talking back to my stepmom about not wanting to clean or help
her. It was all the time. On my back and my legs and my arms.
He would be telling me not to be doing stuff but since he gets mad
really fast he would just get frustrated and he would just end up
slapping me. He would always say, ‘Call the police,’ he said he
wouldn’t get in trouble.” A.E. did not know if father ever struck
S.E., but stated that he did strike her younger stepsiblings “with
a belt on their butt.” A.E. said that father sent her to Los
Angeles “because I was too much of a problem for him.” A.E. had
not talked to father since leaving Texas.
       DI Lopez contacted S.E. by telephone. S.E. confirmed that
father struck her and A.E. with his hand and belt “mostly when
he thought we misbehaved.” S.E. said that A.E. and mother told




                                 7
her that A.E. “was supposed to come to my mom’s house because
she left the house and that my dad couldn’t deal with her
anymore.” Father told S.E. to “stay out of it” when she asked him
about it, and also rebuffed her efforts to talk to him about
paternal grandfather’s sexual abuse: “he didn’t want to talk to
us, he didn’t want to know anything about it. He denied it.”
      On June 25, 2019, mother told DI Lopez that A.E. had told
her she did not feel like part of father and stepmother’s family.
Father “never paid her any attention” and “told her that she was
crazy” when she tried to tell them she needed mental health
services. Mother said that father and stepmother “don’t believe
in therapists, psychologists,” and that stepmother “spoke badly of
my daughter” the last time mother talked to her. A.E. told
mother that father and stepmother always told her that she was
“too outspoken,” like mother, and father hit her with his belt and
hand when stepmother complained about her.
      Mother stated that S.E. “was also fed up with how her
father treated her” and had told CSW Lopez that father hit her.
Mother stated that she had agreed to give father custody during
the divorce because she “was not stable and had no stable home”
at the time. Father changed his phone number immediately after
the divorce and mother did not know how to reach him or get in
contact with the children.
      Mother showed DI Lopez a Greyhound bus ticket dated
January 13, 2019 for travel from El Paso, Texas, to Los Angeles,
California. Mother told Lopez that father had not had any
contact with A.E. since her arrival in Los Angeles. Mother had
communicated with father, but only via text message. Mother
stated that she and A.E. were getting along well and had not had
any recent problems. She also stated that A.E. “has said she




                                8
would kill herself if she went back” to Texas, so mother was
“doing everything that they’ve asked me to do to ensure she’s
well.”
       Two days after mother’s interview, mother contacted DI
Lopez to report that she and A.E. “had engaged in a verbal
dispute in which the minor [A.E.] exhibited aggressive and
disrespectful behavior.” Mother asked Lopez to contact A.E. to
“address her behavior and the consequences that may follow
should she remain disrespectful and uncooperative in the home.”
Mother expressed frustration with A.E.’s attitude and lack of
compliance with her responsibilities.
       Lopez contacted A.E., who “did not sound upset or
concerned by the incident reported by mother.” A.E. “stated that
she is still content in the care of the mother” and did not think
the incident was a big deal. Lopez recommended Wraparound
services to mother and A.E., and reported that both were
receptive to receiving services.
       DI Lopez recommended that A.E. remain in mother’s care,
with “conjoint/family therapy to address the current case issues.”
She further recommended that A.E. remain detained from father,
“[g]iven all the information provided as to father and his
parenting capabilities.” She noted that father had “not
maintained contact with DCFS despite his knowledge as to minor
[A.E.]’s detention and DCFS and court involvement,” and had not
had any contact or visitation with A.E. DCFS recommended that
the petition be sustained, that father receive reunification
services, and mother receive family maintenance services.
Last Minute Informations
       The court continued the adjudication hearing from July 29,
2019 to August 29, 2019. On the continued date, DCFS filed a




                                9
last minute information (LMI) reporting that it had received a
letter from father. In the letter, father stated that he would not
be able to attend the proceedings due to the distance and his
work schedule.
       The LMI also reported that CSW Manzo spoke with father
by phone on July 31, 2019. During that conversation, father
stated, “They are all lies, I never hit her, she’s making it up, she
didn’t want to follow the rules here, we are a Christian family, we
go to church, everything the Court is saying are all lies. [A.E.]
went to visit her mom on vacation, she was not doing well in
school, she was giving me problems, she dyslexic [sic] and I tried
to get help from her. [A.E.] is upset because she got into a fight
with her sister [S.E.]. If she wants to come back she can come
back any time. I didn’t do anything to her.” When Manzo asked
why father had provided A.E. with all her important paperwork
when he put her on the bus, he said it was in case of emergency.
He then said, “I am at work right now; I can’t be bothered with
this” and ended the phone call. The LMI reported that “Father
has not maintained contact with DCFS since.”
       After the court continued the hearing to September 12,
2019 to allow an attorney to contact father, DCFS filed a second
LMI. It reported that DI Lopez spoke to father about the
amended petition on September 11, 2019. During that
conversation, father again denied that A.E. engaged in self-harm
while she lived in Texas. He said “if that was true, the doctors
would have reported it” when he took her for checkups. Father
also denied that A.E.’s school ever contacted him about her
mental health. He said, “I think they made all that up over
there, now. They’re trying to make a big case out of it, a scandal.”
Father also denied striking A.E. and her siblings. He stated that




                                10
“Whatever they have said is what [mother] used to do to them
when they were small. That’s why I took custody of them.”
       Father again reported that he had told mother he was
sending A.E. to stay with her temporarily. “It was a visit but she
never sent her back. It was understood that [A.E.] would come
back. Why didn’t she send her back to me? She’s never been
responsible for any of the children. Why does she want to keep
her now? Why did she open a case on me?” Father explained
that he did not communicate with mother about A.E. because
mother “made threats against me. She said she was going to
send someone here or make me disappear and I have a family to
protect so I choose not to contact her. I made a police report
asking for her [A.E.] to be sent back but the police said that they
can’t do anything about it since the mother has custody of her.”
Father did not recall when mother’s threats occurred. He also
stated that he did not contact A.E. directly because he did not
have her phone number; he “cut the phone” A.E. had when she
left Texas “because I figured why would I keep paying it if she’s
not going to come back.”
       Father stated he wanted A.E. to return to his care and said
he would be “open” to participating in services if necessary. He
reiterated, however, that “none of that was happening here. I
don’t know what happened over there, what show they put on
there.” He further requested that if A.E. did not return to Texas,
that mother “needs to make sure she gets ahead in life and not
expect me to be responsible, financially, or anything. She needs
to be fully responsible, if not, then she needs to send her back.”
Adjudication Hearing
       The court held the adjudication hearing on September 12,
2019. It took judicial notice of the case file and admitted into




                                11
evidence the detention report, jurisdiction/disposition report, and
LMIs. The matter proceeded by argument.
       Counsel for DCFS asked the court to sustain the amended
petition as pled. She argued that A.E. had been consistent in her
allegations of physical abuse, mental health issues, and suicidal
ideation. Counsel further argued that father demonstrated an
inability to care for A.E. when he refused to address her mental
health issues and instead sent her to live with mother. A.E.’s
counsel also requested that the allegations be sustained.
Mother’s counsel submitted on adjudication because mother was
non-offending.
       Father’s counsel argued that the amended petition should
be dismissed. She stated that father acknowledged “some conflict
going on in the home, . . . behavioral issues between a father and
a daughter who is a teenager now.” However, he “does dispute
that he physically abused her with a belt,” and also denied
striking S.E. Father’s counsel further argued that the allegations
relating to the abuse of S.E. were “outdated” and “stale,” and
“there is nothing to show that there is any ongoing physical
discipline of [S.E.].” Father’s counsel disputed the truth of count
b-1, which alleged that A.E. had mental and emotional problems
and father failed to obtain counseling services for her.
“[B]asically he says that that behavior was not happening when
she was living with him, specifically the cutting.” Father’s
counsel also disputed the b-4 allegation that father failed to
provide for A.E.
       The court dismissed the b-4 count alleging failure to
provide but sustained all other counts as pled. The court
immediately heard argument regarding disposition.




                                12
       Counsel for DCFS advocated for an order placing A.E. in
mother’s home and providing family maintenance services for
mother, individual counseling for A.E., and “enhancement
services only” for father, in the form of a parenting program,
individual counseling, and conjoint counseling with A.E.
Mother’s and A.E.’s counsel submitted on DCFS’s proposed case
plan. Father’s counsel requested that the court terminate
jurisdiction and award custody to mother. She explained, “His
understanding is that the child does not want to return to him
and so he’s not going to to [sic] force her to return to him. We are
dealing with a teenager. We do have a home of parent mother
situation where if the child is not willing to share custody, it’s not
going to happen. So it is in his view that for him to do services at
this point, even if willing, it would result in nothing since the
child has made it very clear she doesn’t want to return.”
       The court ordered A.E. detained from father and released
to mother. It ordered father to participate in a parenting
program and individual and conjoint counseling granted
monitored visitation in the state of California. The court ordered
mother to participate in conjoint counseling with A.E., and A.E.
to enroll in individual counseling and school. The court set a
progress hearing for October 21, 2019, and a six-month review
hearing for March 12, 2020.
       Father timely appealed.
                            DISCUSSION
I.     The appeal is justiciable.
       Father makes two arguments on appeal. First, he contends
that “[i]nsufficient evidence supported jurisdiction because there
was no current risk” to A.E. at the time of the adjudication
hearing, eight months after she left Texas. He asserts that




                                 13
“[e]ven assuming he had engaged in unlawful physical
punishment in the past, there was no current risk in September
2019, as Father was 1,500 miles away in [Texas], and neither
[A.E.] nor Father had any interest in contacting the other.”
Second, father contends the “abuse finding” must be reversed
because he has a right to reasonably discipline his child and the
juvenile court failed to consider whether his striking of A.E. was
reasonable discipline.
       DCFS asserts that these arguments reach only the counts
concerning physical abuse of A.E. and do not challenge the court’s
finding of jurisdiction on other bases: “father does not challenge
jurisdiction based on his physical abuse of A.E.’s sibling or his
failure to obtain services to address A.E.’s mental health issues.”
DCFS contends that the uncontested jurisdictional bases render
the appeal nonjusticiable, and requests that we dismiss it. In
reply, father contends that he “disputed the basis for any of the
findings,” because he asserted there was no current risk at all.
“All the allegations asserted, and rested on, a current risk of
harm to [A.E.]. Father disputed this current risk in the opening
brief, and thus challenged all the jurisdictional findings.”
       “‘When a dependency petition alleges multiple grounds for
its assertion that a minor comes within the dependency court’s
jurisdiction, a reviewing court can affirm the juvenile court’s
finding of jurisdiction over the minor if any one of the statutory
bases for jurisdiction that are enumerated in the petition is
supported by substantial evidence. In such a case, the reviewing
court need not consider whether any or all of the other alleged
statutory grounds for jurisdiction are supported by the evidence.’”
(In re I.J. (2013) 56 Cal.4th 766, 773.) Thus, if a parent fails to
challenge or concedes one or more of several jurisdictional




                                14
findings, jurisdiction is proper regardless of the validity of the
parent’s contentions on appeal. “As long as there is one
unassailable jurisdictional finding, it is immaterial that another
might be inappropriate.” (In re Ashley B. (2011) 202 Cal.App.4th
968, 979.) No effective relief may be granted in such a case,
rendering the appeal nonjusticiable. (In re Madison S. (2017) 15
Cal.App.5th 308, 329; accord, In re I.A. (2011) 201 Cal.App.4th
1484, 1490 [“An important requirement for justiciability is the
availability of ‘effective’ relief—that is, the prospect of a remedy
that can have a practical, tangible impact on the parties’ conduct
or legal status.”].)
         Here, we agree with father that his argument regarding the
absence of current risk, though succinct, reaches beyond the
allegation that he physically abused A.E. The amended petition
included three different allegations under section 300,
subdivision (b): the first alleged that father physically abused
A.E., the second alleged that father physically abused S.E., and
the third alleged that father failed to obtain appropriate mental
health care to address A.E.’s self-harm and suicidal ideation. All
of these allegations required DCFS to prove “(1) one or more of
the statutorily-specified omissions in providing care for the child .
. .; (2) causation; and (3) ‘serious physical harm or illness’ to the
minor, or a ‘substantial risk’ of such harm or illness.” (In re
Joaquin C. (2017) 15 Cal.App.5th 537, 561.) In deciding whether
the third element is satisfied, “courts evaluate the risk that is
present at the time of the adjudication hearing.” (In re Roger S.
(2018) 31 Cal.App.5th 572, 582.) “‘While evidence of past conduct
may be probative of current conditions, the question under
section 300 is whether circumstances at the time of the hearing
subject the minor to the defined risk of harm.’ [Citation.]” (Ibid.)




                                 15
Father asserts that “[i]nsufficient evidence established a current
risk of any kind,” not merely physical abuse. The appeal
accordingly is justiciable.
II.     There was sufficient evidence of current risk.
        We reject father’s contention that there was insufficient
evidence of current risk to A.E. due to his separation from her at
the time of the adjudication hearing.
        “‘In reviewing a challenge to the sufficiency of the evidence
supporting the jurisdictional findings and disposition, we
determine if substantial evidence, contradicted or uncontradicted,
supports them. “In making this determination, we draw all
reasonable inferences from the evidence to support the findings
and orders of the dependency court; we review the record in the
light most favorable to the court's determinations; and we note
that issues of fact and credibility are the province of the trial
court.” [Citation.] “We do not reweigh the evidence or exercise
independent judgment, but merely determine if there are
sufficient facts to support the findings of the trial court.
[Citations.].”’” (In re I.J., supra, 56 Cal.4th at p. 773.)
        All three subdivisions under which the juvenile court
sustained allegations permit the exercise of jurisdiction where
there is a substantial risk of future harm. (See § 300, subds. (a),
(b), (j).) As most relevant here, section 300, subdivision (b)(1)
provides for jurisdiction where “[t]he child has suffered, or there
is a substantial risk that the child will suffer, serious physical
harm or illness, as a result of the failure or inability of his or her
parent or guardian to adequately supervise or protect the child . .
. or by the willful or negligent failure of the parent or guardian to
provide the child with adequate . . . medical treatment.” (§ 300,
subd. (b)(1), emphasis added.) Under the plain language of these




                                 16
provisions, the juvenile court must reasonably believe the child
faces substantial risk of harm in the future if returned to the
parent, not that he or she faces harm at the exact moment of the
hearing. Were the law interpreted as father suggests, the
juvenile court would never be able to exercise jurisdiction over a
child who was removed from parental custody at the time of the
adjudication hearing. The relevant question is whether there is
substantial evidence that the alleged harm will recur. The
answer to that question here is yes.
       The amended petition alleged that A.E. “has mental and
emotional problems, including self-mutilating behaviors, and
suicidal ideation, and the child’s father . . . failed to obtain
necessary counseling services for the child. Such medical neglect
of the child by the child’s father endangers the child’s physical
health and safety and places the child at risk of serious physical
harm, damage, and danger.” Substantial evidence demonstrated
that A.E. struggled with ongoing serious mental health
challenges. She experienced suicidal ideations, was admitted to
an inpatient psychiatric facility, and had visible, “patterned” self-
harm scars on her arm. Substantial evidence also showed that
father denied or failed to acknowledge the existence of A.E.’s
issues. He repeatedly denied that A.E. engaged in self-harm
while in his care, and mother stated that father and stepmother
“don’t believe in therapists, psychologists.” A parent’s denial of
wrongdoing or failure to recognize the negative impact of his or
her conduct is relevant to determining risk under section 300. (In
re A.F. (2016) 3 Cal.App.5th 283, 293.) The juvenile court
reasonably could find it likely that A.E., who had threatened to
kill herself if she had to return to Texas, would be at risk of




                                 17
serious physical harm under the care of someone who did not
recognize or seek help for her challenges.
       Substantial evidence also supported the court’s finding that
A.E. was at risk of being physically harmed by father. Both A.E.
and S.E. stated that father struck A.E. with a belt in the past.
A.E. stated that father struck her “all the time,” “[o]n my back
and my legs and my arms,” in response to misbehavior, out of
frustration, and when stepmother complained about her. Father
denied these allegations, but the juvenile court was permitted to
credit A.E. and S.E.’s statements over father’s. To the extent the
striking had a disciplinary motivation, there was evidence that
A.E. exhibited challenging or “disrespectful” behavior even in
mother’s care, and father acknowledged “some conflict going on in
the home . . . behavioral issues between a father and a daughter
who is a teenager now.” The court reasonably could conclude
that disputes would arise between A.E. and father, and that
father would respond as he had in the past.
       Father points to In re J.N. (2010) 181 Cal.App.4th 1010, in
which the court held that a single episode of drunk driving did
not present a current risk of serious physical harm to the
children. In re J.N. is inapposite. The petition here alleged an
ongoing pattern rather than “a single episode of endangering
conduct.” (In re J.N., supra, 181 Cal.App.4th at p. 1025.) There
was evidence that father struck A.E. over a period of several
years, at least since S.E. had lived with the family, and that A.E.
had engaged in self-harming behavior for at least three years
without receiving mental health treatment. Moreover, In re J.N.
held that the juvenile court “should consider the nature of the
conduct and all surrounding circumstances” when evaluating the
risk of current harm, including “evidence of the parent’s current




                                18
understanding of and attitude toward the past conduct that
endangered a child, or participation in educational programs, or
other steps taken, by the parent to address the problematic
conduct in the interim.” (Id. at pp. 1025-1026.) The court here
considered the relevant circumstances, including father’s ongoing
denial.
III. We need not address father’s alternative argument that “the
       abuse finding” must be reversed.
       Father contends “the abuse finding” must be reversed
because the juvenile court failed to assess whether father’s
striking of A.E. was reasonable discipline. He argues that the
court erred as a matter of law because it did
not use the three-pronged test of disciplinary reasonableness set
forth in In re D.M. (2015) 242 Cal.App.4th 634, 641: “(1) whether
the parent’s conduct is genuinely disciplinary; (2) whether the
punishment is ‘necess[ary]’ (that is, whether the discipline was
‘warranted by the circumstances’); and (3) ‘whether the amount of
punishment was reasonable or excessive.’”
       As we explained above, sufficient evidence supported the
court’s exercise of jurisdiction on count b-2, concerning A.E.’s
mental health issues and father’s failure to address them. “As
long as there is one unassailable jurisdictional finding, it is
immaterial that another might be inappropriate.” (In re Ashley
B. (2011) 202 Cal.App.4th 968, 979.) We accordingly need not
and do not address father’s further challenge to the court’s
jurisdictional findings.




                               19
                       DISPOSITION
    The juvenile court’s jurisdiction finding is affirmed.
NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                         COLLINS, J.

We concur:




MANELLA, P. J.



CURREY, J.




                             20